Citation Nr: 1732196	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to increases in the (0 percent prior to March 10, 2016 and 10 percent from that date) ratings assigned for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to July 1966.  The matter of the ratings for hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated 0 percent, effective December 12, 2012.  A March 2016 rating decision increased the rating for the hearing loss to 10 percent, effective March 10, 2016; the Veteran has continued to appeal for a higher rating throughout.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2017 correspondence pertaining to the rating for hearing loss the Veteran raised a claim for TDIU.  

The issue of service connection for dizziness and vertigo was raised in a February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU rating is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.




FINDING OF FACT

At no time prior to March 10, 2016 is the Veteran's hearing acuity shown to have been worse than level I in the right ear or level VI in the left; at no time from that date is his hearing acuity shown to have been worse than level II in the right ear (hearing acuity in the left ear is Level XI).


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss prior to March 10, 2016 and a rating in excess of 10 percent for the hearing loss from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  As this appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award, the purpose of statutory notice was met, and such notice is no longer necessary.  A statement of case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge conducting a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of favorable evidence that may have been overlooked.  During the August 2016 Travel Board hearing, the undersigned identified the issue and notified the Veteran of evidence necessary to substantiate the claim for an increased rating for hearing loss.  A deficiency in the conduct of the hearing is not alleged.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all service, and postservice (private and VA) treatment records he identified.  The Veteran was afforded VA examinations in December 2013, March 2016, and January 2017.  Neither the Veteran nor his representative has a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the average puretone thresholds.  The average threshold is obtained from puretone audiometry in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86(b).

When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On December 2013 VA examination, audiometry revealed that puretone thresholds in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT

35
25
50
80
LEFT

60
80
90
95
The right ear puretone threshold average was 48 decibels and the left ear puretone threshold average was 81 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 68 percent in the left.  The diagnosis was bilateral sensorineural hearing loss (SNHL).

An August 2014 audiology clinic progress note indicates that the Veteran required a hearing aid for his employment as a truck driver.  A September 2014 audiology clinic note indicates that the Veteran was seen for a hearing aid check.  

On April 2015 audiology consultation it was noted that on comparison with previous audiometry left ear hearing acuity had diminished by 10-20dB.  The right ear was noted as going from normal hearing sloping to mild to a moderately severe hearing loss with word recognition of 88 percent.  The left ear was found to have moderate/severe sloping to profound SNHL with word recognition of 56 percent.

On March 10, 2016 VA examination, audiometry revealed that puretone thresholds in decibels were:  




HERTZ



500
1000
2000
3000
4000
RIGHT

45
30
60
85
LEFT

95
105+
105+
105+

The right ear puretone threshold average was 55 decibels and the left ear average puretone threshold was 103 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 44 percent in the left.  The functional impact of the  hearing loss noted was difficulty hearing with competing noise, and having to turn to the right to hear conversation.  

At the August 2015 Travel Board hearing the Veteran asserted that his hearing loss has an impact on his employment as a truck driver.

On January 2017 VA examination audiometry puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
50
70
90
LEFT

105+
105+
105+
105+

The right ear puretone threshold average was 66 decibels and the left ear average puretone threshold was 105 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 0 percent in the left.  The examiner noted that responses to puretones were inconsistent with speech reception thresholds and three frequency puretone averages were in poor agreement in the right ear, and concluded that based on inconsistent responses by the Veteran, the audiometry findings were not reliable as an accurate representation of current hearing sensitivity.  The reported functional impact of hearing loss included difficulty hearing in the presence of competing noise, and being unable to localize sound.  The Veteran stated that he was unable to get a job as a driver because of his hearing loss.  The examiner opined that any employment setting that could control the barriers of competing noise and distance would be suitable for the Veteran.

In a February 2017 correspondence the Veteran stated that he must either turn his head to the right to hear or rely on lip reading for comprehension.  He asserted that he was unable to work because of his hearing loss.  He also stated that he experiences vertigo and dizziness.

In July 2017 written argument the Veteran's representative reiterated the statements in the Veteran's February 2017 correspondence.  

The analysis begins with whether a compensable rating is warranted for the Veteran's hearing loss at any time prior to March 10, 2016.  The record does not include any audiometry prior to that date showing that the Veteran's hearing acuity was impaired to an extent warranting a compensable rating.  Specifically, on December 2013 VA examination the Veteran had level I hearing acuity in the right ear and level VI hearing acuity in the left.  This is the only audiological evaluation conducted during the evaluation period prior to March 10, 2016 with findings adequate for rating purposes.  Accordingly, a compensable rating for the hearing loss prior to March 10, 2016 is not warranted.

The analysis turns to whether a rating in excess of 10 percent is warranted for the hearing loss for any period of time from March 10, 2016.  March 10, 2016 VA audiometry found level I hearing acuity in the right ear and level X hearing acuity (under Table VIa, as an exceptional pattern of hearing loss was shown) in the left ear.  Based on these findings the Veteran's hearing loss disability rating was increased to 10 percent from the March 10, 2016 date of the examination.  As the Veteran had testified at the August 2016 Travel Board hearing that he felt his hearing had gotten worse, the Board remanded the matter for a contemporaneous examination to assess the hearing loss.  On January 2017 VA examination hearing acuity was found to be level II in the right ear and level XI in the left.  While the examiner indicated that the audiometry was not adequate for rating purposes (because the Veteran was providing inconsistent responses), even accepting the findings at face value, a schedular rating in excess of 10 percent is not warranted as under Table VII the combination of Level II hearing in one ear and Level XI hearing in the other warrants a 10 percent rating under Code 6100.  There is no other audiometry of record for the period from March 10, 2016.  

As was previously noted, hearing loss disability ratings are derived by mechanical application of the rating schedule to the numeric designations assigned for hearing acuity in each ear following audiometric studies.  Here, the numeric designations based on audiometry warrant the 10 percent that has been assigned from the March 10, 2016 date.  

While the Veteran has alleged that this claim warrants referral for extraschedular consideration the functional impairment due to hearing loss he reports (difficulty hearing with background noise and having to turn to the right to hear conversation) are contemplated by the schedular rating.  He also points to his reported symptoms of dizziness and vertigo; he has not established service connection for disability with such manifestations (as noted above a claim of service connection for disability with such manifestations has been referred to the AOJ for their initial consideration).  The symptoms and impairment associated with the hearing loss disability shown and alleged are all encompassed by the schedular criteria.  Accordingly, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  The preponderance of the evidence is against the Veteran's claim; therefore, the appeal in this matter must be denied.

The matter of entitlement to a TDIU rating raised in the context of the increased rating claim is addressed in the remand below.  


ORDER

A compensable rating for bilateral hearing loss prior to March 10, 2016 and a rating in excess of 10 percent loss for the hearing loss from that date are denied.


REMAND

A TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has specifically raised a claim for TDIU in the context of his increased rating for hearing loss claim.  See Veteran's February 2017 Correspondence.  Such claim has not yet been addressed by the AOJ.  Under Rice a remand of the matter for AOJ development and initial consideration is necessary.  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should provide the Veteran VCAA-compliant notice with respect to the claim for a TDIU rating; provide him a TDIU application form (VA Form 21-8940) to complete; and afford him opportunity to respond/complete and submit the application.  If he does so, the AOJ should fully develop and adjudicate the claim for a TDIU rating.  The Veteran should be advised that the matter of entitlement to a TDIU rating will be fully before the Board only if he timely perfects an appeal of an AOJ denial of such claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


